Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.  
Amendments made to the claims and Applicant's remarks have been entered and considered. The Examiner withdraws the rejection mailed on 8/23/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-20 are pending and are presented for examination.  

Applicant’s Argument: 
Applicant discloses and claims that a brushless direct current (BLDC) motor comprising: a rotor comprising a shaft and a permanent magnet having a hole through which the shaft extends, the permanent magnet configured to rotate on the shaft; and the permanent magnet comprising a cylindrical magnet main body and a stress reducing portion having a cutout portion formed in the cylindrical magnet main body at opposite end portions of the cylindrical magnet main body, the cylindrical magnet main body being configured so that only the shaft is coupled therewith. 
Applicant argues (11/9/2022) that Bottger, Lee and Firat do not discloses at least "the permanent magnet comprising a cylindrical magnet main body and a stress reducing portion having a cutout portion formed in the cylindrical magnet main body at opposite end portions of the cylindrical magnet main body, the cylindrical magnet main body being configured so that only the shaft is coupled therewith", as recited in claim 1.  
One of the reason to Bottger is that Bottger discloses a plurality of permanent magnets 302, while claim requires a permanent magnet and a cylindrical magnet main body.  

Examiner’s Response: 
Applicant is invited to claim 1 recitation “a stress reducing portion having a cutout portion formed in the cylindrical magnet main body at opposite end portions of the cylindrical magnet main body”.  Thus, expression of “a stress reducing portion” is not necessary to mean a single piece of element.  It means that elements in the claims can be as integrated configuration as well.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claims 1, 15 and 10 recite “a permanent magnet”, “a cylindrical magnet main body”, and “a stress reducing portion”.  In view of applicant’s argument (11/9/2022), it is vague and indefinite whether to mean a single piece of element, or an element as integrated configuration.  See Examiner’s Response above. 
(2) Claims 1, 15 and 10 recite “a stress reducing portion having a cutout portion formed in the cylindrical magnet main body at opposite end portions of the cylindrical magnet main body”.  It is vague and indefinite whether said cutout portion being formed in the stress reducing portion or the cylindrical magnet main body.  Specification appears to describe the stress reducing portion has cutout portion and located at axial ends of the cylindrical magnet main body.  
(3) Claim 3 recites “The BLDC motor according to claim 1, wherein the permanent magnet has a diameter of 6mm or greater”.   Since there is no upper limit of diameter either defined by claim or inherent, it is vague and indefinite. 
(4) Claim 14 refers “safety value of the centrifugal stress”.  It is vague and indefinite as not defined.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata et al (US 20060017343 A1).    

As for claim 1, Ohata discloses a brushless direct current (BLDC) motor (Fig. 1) comprising:
a rotor (5, 6) comprising a shaft (6, central portion in Fig. 2) and a permanent magnet (5, see examiner’s remarks above) having a hole through (central) which the shaft extends (Fig. 2), the permanent magnet configured to rotate on the shaft; and
a stator (4) surrounding at least a portion of the rotor and comprising a wound coil (3) configured to generate an electromagnetic field,
the permanent magnet comprising a cylindrical magnet main body (central portion) and a stress reducing portion (cutout 12 at axial ends, Figs. 3-4) having a cutout portion (12) formed in the cylindrical magnet main body at opposite end portions of the cylindrical magnet main body [0032, 0040-0048], 
the cylindrical magnet main body being configured so that only the shaft is coupled therewith (Figs. 1-2) and the cutout portion of the stress reducing portion having a shape such that a mass or a volume per unit length in an axial direction of the stress reducing portion is less than a mass or a volume per unit length in an axial direction of the cylindrical magnet main body (obvious as axial ends are gradually decreased radius) [0032], to reduce centrifugal stress caused by rotation of the permanent magnet [0040-0048].  
The preamble, direct current, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use.  However, the brushless motor is obvious being a brushless direct current (BLDC) motor since it is powered by battery [0051] and a motor for an electrohydraulic power steering apparatus in vehicle. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for reduction of cogging torque and hence the reduction of noise.  

As for claim 6, Ohata discloses the BLDC motor according to claim 1, per disclosure that axial ends are gradually decreased radius) [0032], it is obvious for ordinary skills in the art to configure wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions has a tapering shape inclined from an outer circumferential surface of the permanent magnet toward an axial-directional end portion.
As for claim 7, Ohata discloses the BLDC motor according to claim 1, per disclosure that axial ends are gradually decreased radius) [0032] (Figs. 3-4), it is obvious for ordinary skills in the art to configure wherein the tapering shape is linearly inclined from the outer circumferential surface of the permanent magnet toward the axial-directional end portion.
As for claim 11, Ohata discloses the BLDC motor according to claim 1, wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions has a first shape evenly extended with a first thickness (at location in the stress reducing portions relatively near to the cylindrical magnet main body) less than a thickness of the cylindrical magnet main body in a radial direction of the permanent magnet, and a second shape evenly extended with a second thickness (at location in the stress reducing portions relatively away from the cylindrical magnet main body) less than the first thickness.
As for claim 12, Ohata discloses the BLDC motor according to claim 1, wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions has a first shape evenly extended with a first thickness (as gradually decreased radius) [0032] smaller than thickness of the cylindrical magnet main body in a radial direction of the permanent magnet, and a second shape inclined toward an axial-direction end portion (considered an end portion of stress reducing portion at boundary between the stress reducing portion and main body portion).  
As for claim 13, Ohata discloses the BLDC motor according to claim 1, wherein an axial-direction end of the stress reducing portion overhangs an axial-direction end portion of the stator (because Fig. 1 shows entire axial length of rotor is within entire stator length by core and coils).
	As for claim 14, Ohata discloses the BLDC motor according to claim 1, wherein a safety value of the centrifugal stress is greater than or equal to a safety rate of 2.0 with regard to the centrifugal stress of the permanent magnet is obvious, while not defined how to determine the value, it would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As for claim 15, Ohata discloses a brushless direct current (BLDC) motor (Fig. 1) comprising:
a stator (4) including a wound coil (3) configured to generate an electromagnetic field; and
a rotor (5, 6) coupled to the stator, the rotor comprising a shaft (6, central portion in Fig. 2) and a permanent magnet (5, see examiner’s remarks above) having a hole (central) through which the shaft extends (Fig. 2) and being configured to rotate, 
the permanent magnet comprising a cylindrical magnet main body (central portion) and first and second stress reducing portions (cutout 12 at axial ends, Figs. 3-4) formed in the cylindrical magnet main body at opposite ends of the cylindrical magnet main body [0032, 0040-0048], 
the cylindrical magnet main body being configured so that only the shaft is coupled therewith (Figs. 1-2) and 
each of the first and second stress reducing portions comprising a cutout portion (12) having a shape such that at least one of a mass or a volume per unit length in an axial direction of each of the first and second stress reducing portions, is less than a mass or a volume per unit length in the axial direction of the cylindrical magnet main body (obvious as axial ends are gradually decreased radius) [0032] to reduce centrifugal stress caused by rotation of the permanent magnet [0040-0048].
The preamble, direct current, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. However, the brushless motor is obvious being a brushless direct current (BLDC) motor since it is powered by battery [0051] and a motor for an electrohydraulic power steering apparatus in vehicle. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for reduction of cogging torque and hence the reduction of noise.  

As for claim 18, Ohata discloses the BLDC motor according to claim 15, per disclosure that axial ends are gradually decreased radius) [0032], it is obvious for ordinary skills in the art to configure wherein each cutout portion of the first and second stress reducing portions has a shape which is inclined from an outer circumferential surface of the permanent magnet toward an axial-directional end portion of the permanent magnet.
As for claim 19, Ohata discloses the BLDC motor according to claim 15, wherein each cutout portion of the first and second stress reducing portions has a first shape evenly extended with a first thickness (at location in the stress reducing portions relatively near to the cylindrical magnet main body) less than a thickness of the magnet main body in a radial direction of the permanent magnet, and a second shape evenly extended with a second thickness (at location in the stress reducing portions relatively away from the cylindrical magnet main body) less than the first thickness.

As for claim 20, Ohata discloses a brushless direct current (BLDC) motor (Fig. 1) comprising:
a stator (4) including a wound coil (3) configured to generate an electromagnetic field; and
a rotor (5, 6) coupled to the stator, the rotor comprising a shaft (6) and a permanent magnet (5, see examiner’s remarks above) having a hole (central) through which the shaft extends (Fig. 2) and being configured to rotate in response to the electromagnetic field, 
the permanent magnet comprising a cylindrical magnet main body (central portion) and first and second stress reducing portions (cutout 12 at axial ends, Figs. 3-4) provided in the cylindrical magnet main body at opposite ends of the cylindrical magnet main body [0032, 0040-0048], 
each of the first and second stress reducing portions (12 at axial ends)  comprising a cutout portion (12) formed in the cylindrical magnet main body and having a volume shape having a length in a radial direction which is greater than or equal to one third of the thickness in the radial direction of the cylindrical magnet main body (obvious as axial ends are gradually decreased radius) [0032] to reduce centrifugal stress caused by rotation of the permanent magnet [0040-0048], 
the cylindrical magnet main body being configured so that only the shaft is coupled therewith (Figs. 1-2).  
The preamble, direct current, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. However, the brushless motor is obvious being a brushless direct current (BLDC) motor since it is powered by battery [0051] and a motor for an electrohydraulic power steering apparatus in vehicle. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for reduction of cogging torque and hence the reduction of noise.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Iijima et al. (US 20220021255 A1).  
Regarding claim 2, Ohata failed to teach the BLDC motor according to claim 1 wherein the rotor is configured to rotate at 100,000 or more revolutions per minutes (RPM). 
Iijima teaches an electric motor that is configured to rotate at 100,000 or more RPM (“The electric motor 21 has a characteristic corresponding to the high-speed rotation (for example, 100,000 to 200,000 rpm) of the rotation shaft 14, [0018]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Ohata to operate at 100,00 RPM or more, as taught by Iijima. Operating the motor at high speeds is advantageous because it indicates that more mechanical power is being produced by the motor. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Petshick (US 20190341834 A1). 
Regarding claim 3, Ohata failed to teach the BLDC motor according to claim 1 wherein the permanent magnet has a diameter of 6mm or greater. 
Petshick teaches a permanent magnet motor wherein the magnet has a diameter of 6mm or greater (“The outer diameter of the permanent magnet can be between 2 mm and 20 mm”) [0022].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Ohata to make the magnet greater than 6mm as taught by Petshick.  A larger magnet would generally lead to greater motor drive since the magnet would have more surface area to interact with the electric field generated by the stator windings.

Claims 4, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Bottger et al (WO 2014029629 A2).  
Regarding claim 4, Ohata failed to teach the BLDC motor according to claim 1 wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions of the cylindrical magnet main body has a length in a radial direction, which is greater than or equal to one third of a thickness of the cylindrical magnet main body, in the radial direction.  
Bottger teaches wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions (modified Fig. 10, area to the right of 400) of the cylindrical magnet main body has a length in a radial direction (modified Fig. 10, length of area where arrow points), which is greater than or equal to one third of a thickness of the portion of the cylindrical magnet main body (modified Fig. 10, black line), in the radial direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ohata with that of Bottger for improved efficiency.  

As for claim 8, Ohata failed to teach the BLDC motor according to claim 6 wherein the tapering shape is inclined with a predetermined radius of curvature from the outer circumferential surface of the permanent magnet toward the axial-directional end portion.  Bottger teaches wherein the tapering shape is inclined with a predetermined radius of curvature from the outer circumferential surface of the permanent magnet toward the axial-directional end portion (See curvature at end of drawn in radius line in Fig. 10 modified for claim 8 below).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ohata with that of Bottger for improved efficiency.  

As for claim 10, Ohata failed to teach the BLDC motor according to claim 8, wherein the predetermined radius of curvature comprises complex curvatures.  Bottger teaches wherein the predetermined radius of curvature comprises complex curvatures (see curvature at end of radius line in Fig. 10 modified for claim 8 above, this curvature is nonlinear at the beginning and then proceeds in a linear manner). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ohata with that of Bottger for improved efficiency.  

Regarding claim 16, Ohata failed to teach the brushless direct current motor according to claim 15, wherein each cutout portion of the first and second stress reducing portions have a length in a radial direction which is greater than or equal to one third of a thickness of the cylindrical magnet main body, in the radial direction.
Bottger teaches wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions (modified Fig. 10, area to the right of 400) of the cylindrical magnet main body has a length in a radial direction (modified Fig. 10, length of area where arrow points), which is greater than or equal to one third of a thickness of the portion of the cylindrical magnet main body (modified Fig. 10, black line), in the radial direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ohata with that of Bottger for improved efficiency. 

Claim 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Ryoo et al. (US 20140184008 A1).  
Regarding claim 5, Ohata failed to teach the BLDC motor according to claim 1 wherein each cutout portion of first and second stress reducing portions provided at the opposite end portions of the cylindrical magnet main body has a length in the axial direction, which is greater than or equal to one third of a thickness of the cylindrical magnet main body, in the radial direction.
Ryoo teaches a permanent magnet rotor where the magnets (modified Fig. 7, 300) have end portions (modified Fig. 7, axial top and bottom sections of magnet 300 where the incline is located) with lengths in the axial direction (modified Fig. 7, vertical black line), which is greater than or equal to one third of a thickness (modified Fig. 7, horizontal black line) of the portion of the permanent magnet other than the opposite end portions, in the radial direction. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ohata with that of Ryoo for improved efficiency. 

Regarding claim 17, Ohata failed to teach the brushless direct current motor according to claim 15 wherein each cutout portion of the first and second stress reducing portions has a length in the axial direction which is greater than or equal to one third of a thickness of the cylindrical magnet main body, in the radial direction.
Ryoo teaches a permanent magnet rotor where the magnets (modified Fig. 7, 300) have end portions (modified Fig. 7, axial top and bottom sections of magnet 300 where the incline is located) with lengths in the axial direction (modified Fig. 7, vertical black line), which is greater than or equal to one third of a thickness (modified Fig. 7, horizontal black line) of the portion of the permanent magnet other than the opposite end portions, in the radial direction. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Ohata with that of Ryoo for improved efficiency. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834